Citation Nr: 0833562	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for status post 
concussion.  

3.  Entitlement to service connection for mild paralysis of 
the left side of the face 
secondary to concussion.  

4.  Service connection for a cervical spine condition.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from September 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for hearing loss.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of that proceeding has been associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that his current bilateral hearing loss 
is the result of in-service noise exposure.  In the August 
2008 hearing transcript, the veteran reported that he was 
stationed on a ship during World War II and that as Gunner's 
Mate, he was exposed to constant gunfire.  

The competent medical evidence of record, including an April 
2003 private medical record, shows that the veteran currently 
has bilateral hearing loss as defined by VA regulations.  See 
38 C.F.R. § 3.385.  

The service treatment records are negative for any 
documentation, findings, or complaints of hearing loss and 
the separation examination report reveals that a whispered 
voice test was conducted, which evaluated the veteran's 
hearing as 15/15.  Even so, the veteran's service records 
confirm that he served as a Gunner's Mate in the Navy.  As 
such, the veteran's description of loud noise exposure is 
considered to be consistent with the duties associated with 
service on board a vessel in World War II and the Board 
accepts the veteran's assertions that he experienced noise 
exposure as true.  The veteran testified that he experienced 
temporary hearing loss in service after noise exposure, had 
difficulty hearing shortly after service discharge, and got a 
hearing aid at age 23.

The Board notes, however, that the veteran has not been 
afforded a VA audiological examination.  VA has a duty to 
provide a medical examination or obtain a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

As the Board finds that the veteran's statements regarding 
in-service noise exposure are consistent with his duties and 
occupational specialty during service and there is evidence 
of a current disability, and an indication that the hearing 
loss may be related to inservice noise exposure, a VA 
examination is necessary to decide the claim.  

Lastly, the record reveals that a January 2008 rating 
decision denied the veteran service connection for a cervical 
spine condition, status post concussion, and mild paralysis 
of the left side of the face secondary to the concussion.  
Although the veteran's representative submitted a timely 
Notice of Disagreement (NOD) as to that decision in February 
2008, it does not appear a Statement of the Case (SOC) was 
promulgated on those issues as required by 38 C.F.R. §§ 19.29 
and 19.30.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Appeals for Veterans Claims held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.


Accordingly, the case is REMANDED for the following action:

1. Please issue to the veteran and his 
representative a SOC on the issues of 
entitlement to service connection for a 
cervical spine condition, status post 
concussion, and mild paralysis of the left 
side of the face secondary to concussion.  
They should also be advised of the time 
period in which to perfect an appeal.  

2.  The veteran should be afforded an 
audiological examination to determine if 
he currently has a bilateral hearing loss 
disability, as defined by 38 C.F.R. 
§ 3.385, related to military service.  The 
claims folder should be made available to 
the examiner for review of the pertinent 
documents therein in connection with the 
examination.  If hearing loss for VA 
purposes is found to be present, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such hearing loss is 
related to military exposure, to include 
noise exposure to gunfire, and the 
veteran's time in service as a Gunner's 
Mate.  In formulating his/her opinion, the 
examiner should take note that the Board 
accepts the veteran's account of in-
service noise exposure.  The examiner 
should explain the basis for any opinion 
reached.

3.  Thereafter, the RO should readjudicate 
the issue on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  An 
appropriate amount of time should be 
allowed for response.  Thereafter, the 
claim should be returned to the Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

